Citation Nr: 1424922	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-04 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, other than posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to October 1967.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2008 rating decision of the VA Regional Office (RO) in Waco, Texas that denied service connection for major depressive disorder, hypertension, and sleep apnea.

The Veteran was afforded a videoconference hearing in July 2011 before the undersigned Acting Veterans Law Judge.  The transcript is of record.

In December 2011, the Board remanded the claim for further development.  It is now again before the Board for adjudication.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for a psychiatric disorder also encompass claims for service connection for all psychiatric disabilities that may reasonably be encompassed by the Veteran's reported symptoms.  The medical evidence indicates that the Veteran has been diagnosed with a variety of psychiatric disorders, and for this reason the claim was recharacterized in the December 2011 Board remand as "an acquired psychiatric disorder, to include major depressive disorder."  In May and December 2010, the Veteran made a request to his treating physician and psychologist that he be considered for service connection for PTSD.  As the issue of PTSD was not discussed at the Veteran's VA examination, and the Board acknowledges that separately diagnosed psychiatric conditions can be considered separately for service connection if they result in different manifestations, the Board has recharacterized the Veteran's psychiatric claim as two separate issues, as indicated on the title page.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains VA treatment records pertinent to the issues on appeal.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the competent evidence indicates that sleep apnea did not manifest in service or for many years thereafter, and that the Veteran's current sleep apnea is unrelated to service.

2.  The preponderance of the competent evidence of record is against finding that the Veteran has a psychiatric disorder, other than PTSD, which is related to active duty service, and psychosis did not manifest within the one year presumptive period.

3.  Hypertension was not shown in service or for many years thereafter, and the most probative, competent evidence fails to link the Veteran's current hypertension to service.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  An acquired psychiatric disorder, other than PTSD, was not incurred in or aggravated by service, and a psychosis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  Hypertension was not incurred in or aggravated by service, and hypertension may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Where there is an uncured timing defect in the notice, subsequent action by the AOJ which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has fulfilled the above requirements.  In a VCAA notice letter of November 2006, the Veteran was duly informed of the evidence needed to establish entitlement to service connection.  The letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, including the respective responsibilities of the Veteran and VA in obtaining additional Federal and non-Federal records and the notice requirements under Dingess.  The claims were last readjudicated in an August 2012 SSOC.

The VCAA letter also requested that the Veteran advise VA of any VA and private medical sources of evidence pertinent to his claim, and that he provide necessary authorization to obtain those records.  It requested evidence and information about treatment after service, in support of the claim.  Based on information provided by the Veteran, VA treatment records were requested, obtained, and associated with the claims file, as well as service treatment records and the reports of VA examinations.  The Veteran's representative indicated that the Veteran may have visited the VA North Texas Health Care System in Dallas in the late 1960s or 1970s.  These records were requested, and the VA North Texas Health Care System responded that only records dating since October 2000 could be located.  In April 2012, the Veteran was notified of VA's inability to locate any records dated prior to 2000, and in May 2012 the Appeals Management Center issued a Formal Finding of Unavailability of VA Treatment Records.  The Board also notes that March 2007 correspondence the Veteran reported that he has only been receiving treatment at the VA North Texas Health Care System from 2000 to the present.  There is therefore no indication that any further pertinent medical records were not appropriately requested, or that any records received were not appropriately associated with the claims file.

In December 2011, these issues were remanded for further development.  Additional VA medical opinions and all recent VA treatment records were obtained and associated with either the paper or Virtual VA claims file.  The January 2012 VA opinions are found to be adequate, as they are based on a review of the claims file, encompassed the evidence of record, and address all relevant contentions in sufficient detail and with conclusions fully supported by review of the evidence presented.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Board finds that there was substantial compliance with the December 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled.  Neither the Veteran nor his representative has presented any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which VA has not pursued.  Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim being decided herein.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.

The Veteran was also afforded an opportunity to present testimony at a video conference hearing before the Board.  During the Board hearing, the undersigned explained the issues on appeal and asked questions designed to indicate evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

In sum, the Board finds that VA has complied with the VCAA's notification and assistance requirements, and any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue.  See ATD Corp. v. Lydall, Inc. ., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The issues of entitlement to service connection for sleep apnea, an acquired psychiatric disorder, to include major depressive disorder and other than PTSD, and hypertension are thus ready to be considered on the merits.

General Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including hypertension and psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Id.; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ["a legal concept determining whether testimony may be heard and considered"] and credibility ["a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"]).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Sleep Apnea

The Veteran asserts that he has sleep apnea which may have had its onset during his active duty service.  At his July 2011 Board hearing, the Veteran stated that he had difficulty falling asleep and staying asleep in service, and that he was given sleeping pills at that time to help him sleep.  He stated that it was difficult to sleep because of his "nerves" at the time and because of the loud sounds aboard the ship.  He also reported that he often felt restless during the day and that these symptoms stayed with him from the time of service to the present.  The Veteran's wife stated that ever since they were married in 1967, she saw him having problems sleeping at night.  The Veteran stated that he did not seek any treatment for this disorder until many years later because he did not believe that anyone could help him.

The Veteran's service treatment records show one instance of treatment related to difficulty sleeping.  In September 1966, the Veteran complained that he was coughing and therefore unable to sleep at night.  Examination showed rhinorrhea, the chest was clear, and no rashes or wheezes were found.  The examiner noted possible asthma.  In October 1966, the Veteran reported being unable to sleep due to anxiety.  The Veteran's service treatment records are otherwise silent for any complaints or treatment related to sleep apnea or other sleep disorder.

The Veteran's VA treatment records show treatment for sleep apnea since 2005.  In August 2005, the Veteran underwent a sleep study and was diagnosed with mild obstructive sleep apnea.  In December 2005, the Veteran reported that he had been feeling sleepy for the past 5 years, and his wife said that he had been a tired person for the past 8 years.  He was issued a Continuous Positive Airway Pressure (CPAP) machine in February 2006.  In December 2010, he reported to his neuropsychologist that he did not use the CPAP machine, although in other VA treatment records from 2009 to 2013, it is noted that he was continuing to use the CPAP machine for treatment of mild obstructive sleep apnea.

At a July 2007 VA examination, the VA examiner confirmed the Veteran's diagnosis of mild obstructive sleep apnea, which was currently stable with the use of the CPAP machine.

In a January 2012 VA opinion,  a VA physician stated that the Veteran had obstructive sleep apnea which was diagnosed in 2005, but that it was less likely as not related to his service.  The examiner explained that the etiology of the Veteran's sleep apnea was unknown, but that most diagnoses of sleep apnea are not accompanied by a specific etiology, but that they are often due to an enlarged uvula or adenoids and to a large neck with excessive fatty tissue.  He stated that this was also based on the lack of any treatment for sleep apnea in service or prior to 2006, and that the only recorded incident in service was of difficulty sleeping and breathing due to asthma, and that asthma does not cause sleep apnea.

For the following reasons, application of the relevant law and regulations to the above evidence warrants a finding that the preponderance of the evidence weighs against granting service connection for sleep apnea.

As the medical records and examination reports reflect that the Veteran has a diagnosis of obstructive sleep apnea, he has met the current disability requirement.  The weight of the evidence reflects, however, that his current sleep apnea is not related to service.  The opinion of the January 2012 VA examiner provides the only competent and probative medical evidence of record.  The opinion was provided by a qualified physician who reviewed the entire claims file, including the Veteran's report of difficulty sleeping in 1966.  He found that there was less likely than not that the Veteran's sleep apnea was related to service, and provided sufficient rationale for his findings, stating that sleep apnea was often caused by an enlarged uvula or adenoids or to excessive fatty tissue present at the neck.  He further explained that the Veteran's only sleeping difficulty reference in service was noted as being possibly secondary to asthma and that asthma was not a cause of sleep apnea.  As the physician explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

There are no contrary medical opinions to the opinion of the January 2012 examiner, but the Board must also consider the Veteran's lay statements indicating a relationship between sleep apnea and service.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran is competent to report that he had difficulty sleeping in service, characterized by both difficulty falling asleep and staying asleep.  However, a diagnosis of sleep apnea and the relationship of sleep apnea to symptoms such as those described by the Veteran relates to an internal medical process which extends beyond an immediately observable cause-and-effect relationship, and that is the type of testimony that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  In any event, even assuming the Veteran's competence to opine on this question, the Board finds the specific opinions of a trained health care professional, in this case the January 2012 VA examiner, to be of greater probative weight than the Veteran's general lay assertions.

Furthermore, the Veteran has acknowledged that he did not know what made it difficult for him to sleep aboard the ship in service, and stated at the July 2011 Board hearing that the noisy sounds of the ship prevented him from sleeping.  The Veteran's service treatment records indicate that at the time, he reported that anxiety and coughing were the reasons he was unable to sleep.  The Veteran also stated in a treatment consultation in December 2005 that he had only felt sleepy for the past 5 years, indicating that he has not had consistent symptomatology associated with sleep disorders since the time of his service.

The Board further notes that while the Veteran's representative indicated at the July 2011 Board hearing that the Veteran's spouse may have seen him stop breathing at times since their partnership began in 1969, she, also, is a lay person who is not competent to diagnose a disorder such as sleep apnea.  Furthermore, she indicated that she has only personally known the Veteran and observed him sleeping since 1969, which is two years after his separation from service, and therefore any symptomatic observations made at that time are insufficient to indicate that the Veteran had such symptoms while he was still in the service.  

VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  In this case, the only competent, probative medical opinion on the question of medical etiology weighs against the claim, and neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion, i.e., one that, in fact, support a finding that there exists a medical nexus between the Veteran's sleep apnea and service.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for sleep apnea.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder which first had its onset in service.  He stated at the July 2011 Board hearing that he had sought treatment for depression soon after separation from service and was denied treatment, and that he continued to feel depressed since that time.

The Veteran's service treatment records show numerous complaints relating to his "nerves."  In October 1966, the Veteran claimed his "nerves are bad" and requested to see a physician.  An examiner then noted that the Veteran volunteered for the Navy "out of fear of being drafted" and that he was "not happy" with being assigned to ordnance or with being in the Navy.  The Veteran reported symptoms of hands shaking, irritability, and restlessness.  Six days later the Veteran again reported that his "nerves" were "bothering him" and that the was unhappy because he was in ordnance.  The examiner stated that "[h]is main problem is that instead of doing something about it, he is sitting around feeling sorry for himself."  Later that month he again complained of acute anxiety and the inability to sleep and was noted to be losing weight.  In a November 1966 revisit for nervousness, he reported that medication was not helping.

In December 1966, the Veteran reported seeing red spots on his chest and pain on inhalation.  The examiner found normal lung sounds and noted that it could be anxiety related.   In January 1967, he again complained of being "nervous quite often."  He reportedly was forgetful and therefore shifted to a different job, and stated that he "can't hack it."  In March 1967, the Veteran was more extensively evaluated.  The request for evaluation stated that the Veteran had been aboard the ship for one year and "maintains that he just doesn't like the Navy for many reasons."  He had made gestures of suicide and was stopped once from "going over the rail."  The examiner found that the Veteran "hates the Navy" and "does not want to be in any branch of the military."  He reported that he did not like the long hours or the lack of privacy on the ship.  The examiner stated that the Veteran's mental state was calm with appropriate affect and mood.  There was no suggestion of a psychosis, no depression, and no impairment of cognitive functions.  There was also no suggestion of a nervous disorder, but he did show "a severe character disorder who does not want to work."  He concluded that the Veteran was "a very manipulative, irresponsible, malingering individual who should be handled in a disciplinary fashion rather than medically."

The Veteran's VA treatment records show that he has been treated for psychiatric problems since 2003, although he has reported having similar symptoms for at least two years prior to treatment.  In September 2003, the Veteran reported that he had been experiencing increased problems with memory, stress, and social withdrawal for the past 5 to 6 years.  He was diagnosed with cognitive disorder, rule out depressive disorder.  In October 2003, he attended medication management for major depressive disorder and cognitive disorder.  At a January 2004 evaluation, the Veteran was found to have major depressive disorder vs. alcohol induced depression, and the examiner noted that a long history of heavy alcohol use could be causing mood disorder, sleep disruption, and memory deficits.  Throughout 2004 the Veteran continued to receive treatment for his mood and memory problems, and he reported significantly decreasing his alcohol consumption.  At a March 2004 neuropsychology consultation, the Veteran reported having poor sleep and hallucinations for the past 2 years.  The examining clinical psychologist diagnosed him with cognitive disorder and psychotic disorder, and noted that heavy alcohol abuse with blackouts, head injuries from fights, and exposure to organic solvents were possible risk factors for his disorders.  In June 2004, the Veteran further discussed his problems with forgetfulness and daily functioning, and the examiner noted possible dementia with psychotic features.  A July 2004 mental health evaluation found that the Veteran met the criteria for mild cognitive disorder of unknown etiology.  The Veteran continued to receive follow-up evaluations in 2005 and 2006.  In May 2006, he reported feeling better now that he was sleeping better, and it was noted that his memory and concentration issues may have a chemical/organic etiology.  The Veteran continued to have intermittent evaluation and treatment for psychiatric issues, primarily depression.  At a December 2010 neuropsychology consultation, the Veteran's neuropsychological functioning showed continued improvement in all cognitive domains.  His cognitive deficits were found to be unlikely due to neurodegenerative disease and he no longer met the diagnostic criteria for a cognitive disorder.  Since March 2012, the Veteran has been diagnosed with major depressive disorder with psychotic features and chronic, moderate PTSD.

The Veteran was afforded a VA psychiatric examination in July 2007.  The Veteran reported that his psychiatric symptoms began around 2000.  He denied any past alcohol problems and reported that he had worked as a painted for 35 years.  The examiner discussed the Veteran's medical history and prior psychiatric diagnoses.  The examiner diagnosed the Veteran with major depressive disorder with psychosis and cognitive disorder.  He noted that as a painter the Veteran had the opportunity for accidental or deliberate inhalation of toxic substance, and stated that the etiology of the Veteran's psychiatric issues were "poorly understood," although it was "well known that excessive alcohol consumption or vascular disease or for that matter inhalating of toxic substances can be responsible for sudden changes in mental and emotional functioning."  He also noted the possibility of early onset Alzheimer's disease.  The examiner was "unable to establish any link between" the Veteran's psychiatric disorders and his military service.

VA obtained an additional VA opinion in January 2012 from a psychologist who reviewed the claims file and discussed the Veteran's medical history, including his mental health complaints in service, at length.  He stated that "[a]fter reviewing the Veteran's records, it appears that he was acutely unhappy with military service resulting in referral for medical treatment, but evaluation of his complaints was emphatically stated as the Veteran having a severe character disorder."  He noted that the Veteran had also reported on multiple occasions that his psychiatric problems did not begin until 2000.  He stated that "[t]he overall pattern suggests an individual with many years of alcohol abuse or dependence which eventually resulted in a Substance Induced Mood Disorder and possible cognitive deficits."  He noted that neuropsychological evaluations showed possible slow, gradual improvement since the Veteran's sobriety.  He ultimately found that due to the fact that no Axis 1 diagnosis was found during service, the Veteran's reported onset of depression in 2000, and the likelihood that depression was secondary to prolonged alcohol use, it was less likely as not that his psychiatric symptoms resulted from or were caused by military service.

Following review of the complete evidentiary record, the Board finds that entitlement to service connection for an acquired psychiatric disorder, to include a major depressive disorder, is not warranted.

There is currently no competent medical evidence which indicates that the Veteran's current psychiatric disorder, other than PTSD, was caused by or otherwise related to his active duty service.  The most probative evidence of record is the July 2007 VA examination report and the January 2012 VA psychologist's opinion.  These reports were both written by health care professionals qualified in the field of psychology and were based on a thorough review of the medical records and the claims file.  The July 2007 VA examination was also based on a thorough in-person examination of the Veteran.  These health care professionals also explained the reasons for their conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Hence, the Board finds these opinions to be highly persuasive evidence on the current issue.  The examiners found that the Veteran did have a current psychiatric disorder, but that it was unrelated to his military service.  This is consistent with the vast majority of the appellant's prior mental health complaints, in which he frequently states that his problems with depression and cognitive function only began much later in life, around 2000.  The Veteran has not submitted any medical evidence indicating that he had any mental health treatment or symptoms prior to this time, stating only that he felt depressed, but did not seek treatment for these feelings for many years.

The Veteran's service treatment records also reflect that the Veteran did not have a diagnosis of depressive disorder, cognitive impairment, or any other psychiatric disorder with similar symptoms to the psychiatric disorders he currently has been diagnosed with.  The March 1967 examiner specifically noted that the Veteran had no symptoms of psychosis, depression, or cognitive impairment.  His professed symptoms during service were evaluated at that time, and the examiner determined that they were not, in fact, due to a psychiatric disability, but were instead due to general unhappiness about being in the military and a malingering attitude and desire not to work.

Without competent and probative evidence indicating that the appellant's major depressive disorder, substance induced mood disorder, psychosis, or cognitive impairment was caused by or otherwise related to an injury during service, service connection is not warranted.  None of the Veteran's medical treatment providers have indicated that his psychiatric diagnoses other than PTSD were caused by or otherwise etiologically related to his military service.  Thus, the overwhelming preponderance of the medical evidence is against finding that the appellant has a psychiatric disorder other than PTSD that is connected to service.

As was discussed above, an appellant, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Davidson, 581 F.3d at 1316; Layno, 6 Vet. App. at 470.  The Veteran is competent to make statements regarding his symptoms related to depressive disorder, psychosis, and cognitive impairment and the challenging impact they have had on his life.  However, a probative medical opinion on the etiology or underlying causes of a psychiatric disorder requires the specialized training of a medical professional.  In this case, as a layperson not shown to possess appropriate medical training and expertise, the appellant is not competent to render a persuasive or competent medical opinion on whether his currently diagnosed psychiatric disorders were caused by or otherwise related to his military service.  Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  Hence, his assertions in this regard do not constitute competent and persuasive evidence in support of the claim for service connection.  

The Board further notes that while the Veteran has indicated having hallucinations since approximately 2001, and he has been given diagnoses with accompanied psychosis, there is absolutely no evidence that the Veteran had a compensably disabling psychosis within one year of his discharge from active duty service, nor has he alleged that he had any psychotic symptoms at that time.  Therefore service connection on a presumptive basis as a chronic disease is also not warranted.  See 38 C.F.R. §§ 3.307, 3.309, 3.384 (2013).

In short, there is no competent and probative evidence indicating that an acquired psychiatric disorder, other than PTSD, was incurred in or related to service.  Accordingly, the preponderance of the evidence is against the claim for service connection.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, 573 F.3d at 1287.  The Board notes that the issue of entitlement to service connection for PTSD is addressed in the remand portion of this decision.

Hypertension

The Veteran stated at his July 2011 Board hearing that in 2000 he went to VA for treatment because he was feeling dizzy and was diagnosed with hypertension.  He stated that sometimes in the Navy he would feel dizzy, although he believed at the time it was because of the ship moving up and down.  He stated that when he reported for medical treatment in the Navy for headaches or dizziness, he was only treated with aspirin.  He also stated that he was told by his doctor after separation from service that his blood pressure was high and that he should alter his diet.  He reported that he was not treated for hypertension for many years, but that he had intermittent feelings of dizziness ever since service.

The Veteran's service treatment records show no evidence of high blood pressure in service.  At his August 1965 entrance examination, his blood pressure was 124/70, and at his October 1967 separation examination, his blood pressure was 120/74.

In October 2000, the Veteran was treated at the VA North Texas Health Care System for hypertension and reported that he had been having dizzy spells for the past year.  His blood pressure was 115/72.  In December 2000, his blood pressure reading was 140/81.  The Veteran's subsequent blood pressure readings in 2001 to 2007 show systolic readings of 120 to 145 and diastolic readings of 60 to 95.  From 2008 to 2013, VA treatment records show systolic readings of 122 to 160 and diastolic readings of 70 to 101.

At a July 2007 VA examination, the examiner noted that the Veteran was diagnosed with hypertension in 2000.  He diagnosed the Veteran with hypertension at present stable on medication and no complications secondary to hypertension.

In light of the evidence of record discussed above, the Veteran has failed to provide any competent evidence of a nexus between his hypertension and an in-service injury or event, and there is currently no basis that would allow for a grant of service connection for hypertension.

The Veteran has stated that he was not aware of having high blood pressure until long after his discharge from service.  He has stated that he at times felt "dizzy" while aboard the ship and that he believed at the time that this feeling was due to the rocking of the ship, although he now believes that this feeling might have been related to high blood pressure.  However, the Veteran's blood pressure was taken at both his entrance and exit to service, and was found to be within normal limits.  The Veteran was specifically asked at his July 2011 Board hearing whether he was ever told in service that his blood pressure was a little high and had to be rechecked later, and he stated that he was not.  The Veteran also stated that he was not diagnosed with high blood pressure until 2000, and this is supported by the medical evidence of record.  

The Veteran, as a lay person, is not competent to establish a diagnosis of hypertension based on his senses alone.  Blood pressure is measured using a sphygmomanometer, and hypertension is detected from those readings.  As a result, hypertension is not a condition that one could identify through senses alone, and the Veteran is not competent to identify it without a sphygmomanometer and the resulting blood pressure readings.  See Jandreau, 492 F.3d at 1376-77.  Furthermore, the Veteran's blood pressure was taken at his separation from service, and was shown to be within normal limits.  There is no indication in the service treatment records that the Veteran was ever found to have high blood pressure at that time, nor is there any evidence that he was found to have high blood pressure within a year after service.  The Veteran has further stated that he was not found to have hypertension until 2000, approximately 33 years after his separation from service.

While the July 2007 VA examiner diagnosed hypertension, he did not opine as to its etiology.  The Board finds that no such opinion was required in this case because the evidence did not indicate that hypertension may be associated with service, for the following reasons.  The Veteran's service treatment records are negative for any complaints, diagnoses, or treatment of hypertension.  The Veteran has not provided any medical evidence indicating that his hypertension is related to service, and while he has stated that he believes he might have had high blood pressure in service, the normal blood pressure reading taken at separation provides medical evidence that he did not.  The evidence thus indicates that the Veteran did not have hypertension in service or a diagnosis of hypertension within one year of service, nor does it suggest that a nexus exists between the Veteran's current disability and an in-service event.  The July 2007 examination was therefore adequate, the evidence is sufficient to decide the claim, and that VA is under no duty to afford the Veteran any further VA examination or to obtain an opinion from a VA specialist.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In short, as there is no competent and credible evidence that hypertension was incurred in service or within a year of separation from service, the preponderance of the evidence is against the claim for service connection for hypertension.

The Board has again considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim and that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, 573 F.3d at 1287.


ORDER

Entitlement to service connection for is sleep apnea denied.

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, other than PTSD, is denied.

Entitlement to service connection for hypertension is denied.


REMAND

In May and December 2010 VA consultations for treatment, the Veteran requested that he be considered for service connection for PTSD.  At a later December 2010 neuropsychology consultation, the Veteran reported that his ship was in hostile waters off of Vietnam during the war.  In November 2011, the Veteran reported to a staff psychiatrist that he had had colleagues who were killed in an airplane explosion in service and that he currently had nightmares related to building bombs in service.  He also reported post-service seeing fights, witnessing shootings, and having guns pulled on him.  The psychiatrist discussed the Veteran's full medical history and symptoms, and diagnosed him with major depressive disorder, with psychotic features, and likely moderate PTSD.  In March 2012, the Veteran's psychiatrist diagnosed him with major depressive disorder with psychotic features and chronic, moderate PTSD due to military non-combat and civilian traumas.

Although the January 2012 VA examiner stated in his medical opinion that there was "no evidence for PTSD," this opinion was not based on an in-person evaluation of the Veteran and occurred before the Veteran was diagnosed with PTSD by a psychiatrist in March 2012.  The July 2007 VA examination was conducted without any consideration or discussion of whether the Veteran has PTSD.

The AOJ has also not yet had an opportunity to develop this issue, nor has the Veteran received appropriate VCAA notice explaining the requirements for service connection for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a VCAA notice letter pertaining to the claim for service connection for PTSD.  The letter should include the criteria necessary to establish an in-service stressor.  Allow the Veteran the opportunity to furnish additional evidence or advise VA of potential sources of such evidence.  Any relevant Federal records identified by the Veteran should be acquired, as appropriate.

2.  The AOJ should obtain treatment records from the VA North Texas Health Care System in Dallas, Texas since October 2013.

3.  The AOJ should then review the file and prepare a summary, including all associated documents and then make a specific determination, in accordance with the provisions of 38 C.F.R. § 3.304(f), with respect to whether the Veteran was exposed to a stressor, or stressors, in service, and, if so, the nature of the specific stressor or stressors established by the record, as well as whether he participated in Naval combat with the enemy during his service.  The report should state which claimed in-service stressor(s) were not verified.  In reaching this determination, any credibility questions raised by the record should be addressed.

4.  Then, schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to and be reviewed by the examiner, and the examination report should note that the claims file was reviewed.  The examiner should specifically offer an opinion as to whether the Veteran has, or has at any time since 2006, met the diagnostic criteria for a diagnosis of PTSD.  The examiner should specifically address the Veteran's March 2012 diagnosis of moderate PTSD due to military non-combat and civilian traumas and the reports of problems with "nerves" and behavioral problems in his service treatment records.  

If a diagnosis for PTSD is warranted, the stressor upon which such diagnosis is based should be identified.  The examiner should specifically state whether the Veteran's PTSD diagnosis is based on a fear of hostile military or terrorist activity.  The examiner should also indicate whether the Veteran's claimed military stressor(s) is/are adequate to support a diagnosis of PTSD and whether his PTSD symptoms are indeed related to the claimed military stressor(s).

The examiner must be provided access to the claims folder, Virtual VA, and a copy of this remand.  The physician must specify in the report that the claims file and Virtual VA records have been reviewed.  A complete rationale should accompany any opinion provided.

5.  Thereafter, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the appellant and his representative must be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


